HARALSON, J.
Section 4002 of.the Code makes it a felony for one to convey into the'county jail any tool-or instrument or other thing useful to aid any prisoner to escape therefrom, with the intent to facilitate the escape of any prisoner lawfully confined therein under a charge or conviction of felony, &c. And by section 4003, it is made a misdemeanor thus to aid any other prisoner confined on a charge of a misdemeanor. It is necessary for an indictment under either section, to aver that the party confined and aided.or attempted to be aided in the manner stated in the statute, is confined on a charge of felony or misdemeanor, as the case maybe. — Wilson v. The State, 61 Ala. 151.
The felony or misdemeanor with which the party confined is charged, as referred to in these statutes, is a felony or misdemeanor under the laws of this State, and has no reference to crimes committed in violation of the laws of the United States.' A prisoner confined for safe keeping by Federal process, as in the case before us, for a violation of a penal statute of the United States, no matter what the nature of the charge on which confined, does not come within the provisions of said two sections of the Code, making it a crime to aid him to escape by any of the means referred to in those sections ; and a party so aiding such a prisoner may not be indicted for the violation of said statutes, which have reference, as we have stated, to prisoners, confined under State and not Federal authority. If a person so aiding a Federal prisoner to escape, violates any, it is a Federal law, for which, if he may be punished at all, it must be under Federal statute and in a Federal court. It follows that the demurrer to the indictment should have been sustained, and the indictment quashed. An order will be here entered, reversing the judgment and sentence of the court below, quashing the indictment and discharging the defendant.
Reversed, indictment quashed and prisoner discharged.